Citation Nr: 9907158	
Decision Date: 03/17/99    Archive Date: 03/24/99

DOCKET NO.  95-26 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
gunshot wound to the right hip, involving Muscle Group XIV, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1943 to 
December 1945. 

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a June 1994 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan, which denied the veteran's 
claim of entitlement to an evaluation in excess of 10 percent 
for his residuals of a gunshot wound to the right hip.  In 
May 1997, the Board remanded the case to the RO for 
additional development.  That development has been completed 
by the RO, and the case is once again before the Board for 
appellate review.



FINDINGS OF FACT

1.  The veteran's residuals of a gunshot wound to the right 
hip, involving Muscle Group XIV, are currently manifested by 
a retained foreign body and mild scar formation with 
tenderness on palpation and some tendon damage, but there is 
no loss of muscle function, arthritis, limitation in range of 
motion, or objective evidence of functional loss due to pain.

2.  The residuals of a gunshot wound to the right hip, 
involving Muscle Group XIV, are not shown to be productive of 
more than moderate impairment.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of a gunshot wound to the right hip, involving 
Muscle Group XIV, have not been met. 38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.40-4.56, 4.72, 
4.73, Diagnostic Code 5314 (1997 & 1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In January 1946, the RO granted service connection for 
residuals of a gunshot wound to the right hip, involving 
Muscle Group XIV.  The RO characterized this injury as 
moderate and assigned a 10 percent disability evaluation, 
effective from December 1945, which has since remained in 
effect.  The veteran now claims that an evaluation in excess 
of 10 percent is warranted, arguing that this disability is 
at least moderately severe.  The Board finds, however, that 
the preponderance of the evidence is against an increased 
evaluation for the veteran's residuals of a gunshot wound to 
the right hip, involving Muscle Group XIV.

Service medical records reflect that the veteran sustained a 
gunshot wound to the right hip in September 1944.  X-rays of 
the abdomen revealed a bullet shaped foreign body lying 
within the abdomen in the right iliac fossa approximately 7.5 
centimeters above the head of the right femur.  Follow-up 
examination in October 1944 revealed limitation in range of 
motion of the right lower extremity, with no findings 
involving the muscular or nervous systems.  The wound also 
showed no sign of infection.  The veteran was hospitalized 
for approximately six weeks and subsequently was placed on 
limited duty.

A VA examination report dated in December 1950 included the 
veteran's complaints of occasional pain in the right hip, 
particularly with cold and damp weather.  The veteran 
appeared to ambulate with a normal gait and had no trouble 
undressing.  A three-inch scar was located below the right 
iliac crest which appeared to be well healed, nontender, with 
no loss of muscle tissue.  The right lower extremity 
demonstrated normal range of motion.  X-rays revealed a 
metallic bullet embedded in the central portion of the flat 
part of the right ileum, which measured approximately 11 
millimeters in diameter.  The right hip joint appeared in 
tact.  Based on these findings, the diagnoses were gunshot 
wound, right hip, and bullet embedded in the central portion 
of the right ileum.  

In connection with this claim, the veteran was afforded an 
orthopedic examination by the VA in May 1994.  The veteran 
was noted to be 71 years old at the time of examination.  He 
stated that he had worked full time as a bricklayer up until 
three years prior, and that he currently worked one to two 
days a week.  He related that he was unable to work in the 
wintertime and could not tolerate cold weather.  He 
complained that damp weather and sudden turns caused pain in 
his hip.  He also said that he had trouble crossing the right 
hip over the left.  Examination revealed that the veteran's 
gait was normal.  A three-inch scar over the lateral side of 
the right iliac crest was well healed with no adhesion.  
Range of motion testing of the right hip showed flexion of 90 
degrees, posterior extension of 45 degrees, abduction of 45 
degrees, internal rotation of 60 degrees, and external 
rotation of 90 degrees.  X-rays of the pelvis revealed a 
large caliber bullet overlying the right mid-iliac bone 
measuring 1.7 by 1 centimeters in greatest diameter.  X-rays 
of the right hip were normal.  The diagnosis was history of 
gunshot wound to the right hip not found, with a large 
caliber bullet in the right mid-iliac bone area, and no 
apparent muscle loss.  

The veteran presented testimony before a hearing officer at 
the RO in March 1995.  The veteran maintained that his recent 
VA rating examination was inadequate for rating purposes 
because it did not include nerve conduction studies.  
According to the veteran, his residuals of a gunshot wound to 
the right hip were manifested by periods of pain, nerve 
damage and decreased sensation.  The veteran stated that this 
disability precluded him from being able to cross his right 
leg over his left leg due to pain.  He added that he walked 
with a limp favoring his right leg, and that he had 
difficulty climbing stairs.  Finally, the veteran commented 
that the pain in his right hip had been getting progressively 
worse as he became older.

The veteran was seen by Carl E. Reichert, Jr., M.D., on 
several occasions for complaints of pain in his right hip.  
In October 1995, the veteran reported increasing pain in his 
right hip since the initial wound.  The veteran related that 
VA physicians assured him that he did not need any 
significant treatment for this disability.  Dr. Reichert 
agreed.  On examination, the wound was well healed and 
nontender.  It was noted that the bullet was still lodged in 
the right iliac wing, which did not appear to involve the 
pelvis.  There was some radiolucency around it.  Dr. Reichert 
recommended that the bullet not be removed due to the minimal 
clinical symptoms.  

The veteran was seen again by Dr. Reichert in November 1996 
for complaints of pain in his right hip.  As a result, the 
veteran was given an injection in the area of the bullet 
tract which provided some relief from pain.  When seen in 
November 1997, the veteran reported pain just above the 
trochanteric region at the scar area, which appeared to be 
sensitive.  Dr. Reichert stated that the veteran's complaints 
of sensitivity were probably attributed to the scar tissue 
rather than from the retained bullet.  X-rays taken at that 
time revealed that the bullet had not moved and still 
appeared to be well encompassed by bone without significant 
reaction around it.  Dr. Reichert stated that a bone scan 
might be of some benefit if the symptoms became a serious 
problem, but at the present time they were not.  In view of 
the scar tract sensitivity, steroid and Novocain injections 
were administered. 

Following the Board's remand of May 1997, the veteran was 
afforded an additional VA rating examination in August 1998 
to evaluate his residuals of a gunshot wound to the right 
hip.  During examination, the veteran stated that his right 
hip was manifested by a fairly constant aching sensation and 
dull pain.  He said that the pain increased with prolonged 
sitting and walking.  He denied any flare-up of symptoms, and 
stated that he was currently taking it easy at home.  

On examination, the right hip revealed an entry wound 
measuring 2 1/2 inches in length in a transverse position near 
the right iliac crest.  The wound appeared well healed with 
no adhesion.  Mild scar formation was present with tenderness 
on palpation.  Muscle strength was good with no muscle 
hernia.  There was no loss of muscle function, and the muscle 
group was capable of going through the normal range of 
motion.  Strength and activity were within normal limits.  
Movement of the right hip was not affected.  There was full 
range of motion with complaints of pain on abduction near the 
iliac crest.  There was no indication of additional loss of 
motion due to the veteran's subjective complaints of pain or 
fatigue, and no evidence of any flare-up on repetitive use 
was present.  X-rays of the right pelvis disclosed a metallic 
particle near the iliac crest, which appeared interosseus 
with some minor osteolysis around it.  There was no evidence 
of infection or fracture.  X-rays of the hip were normal with 
no evidence of arthritis.  The diagnosis was status-post 
bullet wound right iliac crest area, without evidence of 
arthritis in the hip joint, with visible bullet on X-rays.


II.  Analysis

As a preliminary matter, the Board finds that the veteran's 
claim for an increased evaluation for residuals of a gunshot 
wound to the right hip, involving Muscle Group XIV, is 
plausible and capable of substantiation and is therefore well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  A 
claim that a service-connected condition has become more 
severe is well grounded where the claimant asserts that a 
higher rating is justified due to an increase in severity.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle 
v. Derwinski, 2 Vet. App. 629, 631-632 (1992).  The Board 
also is satisfied that all relevant facts have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the duty to assist.  See 
38 U.S.C.A. § 5107(a).

The Board notes that under the laws administered by the VA, 
disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The pertinent Diagnostic 
Code sections will be discussed below, as appropriate. Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  In addition to 
applicable schedular criteria, under 38 C.F.R. §§ 4.40 and 
4.45, the VA is required to consider whether an increased 
evaluation could be assigned on the basis of functional loss 
due to pain and/or weakness, to the extent that any such 
symptoms are supported by adequate pathology.  See DeLuca v. 
Brown, 8 Vet. App. 202, 204-08 (1995).

In rating a disability from fragmentation or other wound 
injuries, attention is to be given first to the deeper 
structures injured, bones, joints, and nerves.  See 38 C.F.R. 
§ 4.72 (1997).  The whole track of the missile should be 
envisaged in its passage through skin, muscle, and fascial 
planes.  Any bone or nerve involvement inevitably resulting 
from the course of the missile should be considered.  See 38 
C.F.R. § 4.49 (1997).  For residuals of wounds not chiefly 
characterized by amputation, ankylosis, or limitation of 
motion, the most obvious feature of the disability is the 
scar which should be examined to determine if it is painful, 
inflamed or keloid, adherent, or interferes with the normal 
motion of the joint involved.  The effects of bone or muscle 
loss, or muscle hernia, or lesion of a peripheral nerve, 
should also be considered.  See 38 C.F.R. § 4.48 (1997).

The veteran's residuals of a gunshot wound to the right hip, 
involving Muscle Group XIV, were evaluated as 10 percent 
disabling under Diagnostic Code 5314.  Under this provision, 
a 10 percent evaluation is warranted for a moderate 
disability, a 30 percent evaluation is warranted for a 
moderately severe disability, and a 40 percent evaluation is 
warranted for a severe disability.  See 38 C.F.R. § 4.73, 
Diagnostic Code 5314.

Prior to July 3, 1997, muscle injuries were evaluated as 
follows.  A moderate muscle disability was characterized by 
through and through or deep penetrating wounds of relatively 
short track by a single bullet or small shell or shrapnel 
fragment, and with residuals of debridement or prolonged 
infection.  The history of a moderate muscle disability 
includes hospitalization and consistent complaint from the 
first examination forward of one or more of the cardinal 
symptoms of muscle wounds, particularly fatigue and fatigue-
pain after moderate use, affecting the particular functions 
controlled by the injured muscles.  Objective findings 
include linear or relatively small entrance and (if present) 
exit scars which indicate a short track of missile through 
muscle tissue, signs of moderate loss of deep fascia or 
muscle substance or impairment of muscle tonus, and definite 
weakness or fatigue in comparative tests.  See 38 C.F.R. § 
4.56(b).

For a moderately severe disability evaluation, the original 
injury should have been a through and through or deep 
penetrating wound by a high-velocity missile of small size or 
a large missile of low velocity, with debridement, prolonged 
infection, sloughing of soft parts, or intermuscular 
cicatrization.  The service department record or other 
sufficient evidence should show hospitalization for a 
prolonged period in service for treatment of a wound of 
severe grade.  The records in the file should reflect a 
consistent complaint of cardinal symptoms of muscle wounds.  
Any evidence of unemployability because of inability to keep 
up with work requirements should also be considered.  The 
entrance and, if present, exit scars should be relatively 
large and so situated as to indicate a track of the missile 
through important muscle groups.  There should be indications 
on palpation of moderate loss of deep fascia, moderate loss 
of muscle substance, or moderate loss of normal firm 
resistance of muscles compared with sound side.  Tests of 
strength and endurance of muscle groups involved (compared 
with sound side) should give positive evidence of a marked or 
moderately severe loss.  See 38 C.F.R. § 4.56(c). 

By regulatory amendment effective July 3, 1997, changes were 
made to the schedular criteria for evaluation of muscle 
injuries, as set forth in 38 C.F.R. § 4.56.  See 62 Fed. Reg. 
30235 (1997).  Where the law or regulations change while a 
case is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

Under the revised rating criteria, a moderate disability of 
the muscles is presented by through and through or deep 
penetrating wounds of short track by a single bullet, small 
shell, or shrapnel fragment, without explosive effect of high 
velocity missile, with residuals of debridement, or prolonged 
infection.  The history of a moderate muscle disability 
includes service department record of in-service treatment 
for the wound, a record of consistent complaint of one or 
more of the cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after use, 
affecting the particular functions controlled by the injured 
muscles.  Objective findings include small or linear entrance 
and (if present) exit scars which indicate a short track of 
missile through muscle tissue, some loss of deep fascia or 
muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  See 38 C.F.R. § 4.56(d)(2).

A moderately severe muscle disability is characterized by a 
through and through or deep penetrating wound by small high-
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  Service medical records would 
reflect hospitalization for a prolonged period, loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement, and, 
if present, evidence of an inability to keep up with work 
requirements.  Objective findings would include entrance and, 
if present, exit scars indicating track of missile through 
one or more muscle groups; indications on palpation of loss 
of deep fascia, muscle substance, or normal firm resistance 
of muscles compared with sound side; and tests of strength 
and endurance compared with sound side would demonstrate 
positive evidence of impairment.  See 38 C.F.R. § 4.56(d)(3).

The Board notes that higher evaluations are available under 
both the former and the revised regulations for severe muscle 
injury.  However, in view of the following discussion, the 
Board finds that recitation of the criteria for assignment of 
evaluations in excess of 20 percent is not necessary.  

Applying the above criteria to the facts of this case, the 
Board finds that the evidence does not provide any basis for 
an evaluation in excess of the currently assigned 10 percent 
for the veteran's residuals of a gunshot wound to the right 
hip. The clinical evidence shows this disability to be no 
more than moderate.  In considering the history of the 
veteran's right hip injury, the Board notes that the veteran 
required less than two months of hospitalization.  Service 
medical records do not show that this injury caused prolonged 
infection, sloughing of soft parts or intermuscular 
cicatrization.  In fact, at the time of his injury, records 
revealed no findings involving the muscular or nervous 
systems.  Service medical records also do not show evidence 
of unemployability because of an inability to keep up with 
work requirements.  

The clinical evidence also indicates that the veteran's 
residuals of a gunshot wound to the right hip include an 
entrance scar that is currently manifested by tenderness on 
palpation.  However, the scar measures only three inches and 
is shown to be well healed with no adhesion.  More 
importantly, the evidence fails to show that residuals of 
this injury are currently manifested by moderate loss of deep 
fascia, moderate loss of muscle substance, or moderate loss 
of normal firm resistance of muscles compared to the left 
side.  Moreover, tests of strength and endurance of muscle 
groups show no evidence of marked or moderately severe loss.  
Indeed, the VA examination report dated in August 1998 notes 
that the veteran's right hip demonstrated full range of 
motion, with no loss of motion due to pain.  Based on these 
findings, the preponderance of the evidence does not show the 
veteran's residuals of a gunshot wound to the right hip, 
involving Muscle Group XIV, to be more than moderate as 
defined under applicable schedular criteria.

In reaching this decision, the Board also finds that there is 
no objective evidence of weakened movement, excess 
fatigability with use, or incoordination of the right hip 
which would indicate additional functional loss due to pain.  
For instance, the recent VA examination report dated in 
August 1998 shows full range of motion, no functional loss 
due to pain, and no evidence of flare up on repetitive use.  
Thus, the provisions of 38 C.F.R. §§ 4.40 and 4.45 have been 
considered as mandated by DeLuca, supra; however, these 
provisions simply do not apply in the absence of the relevant 
objective findings.  Should the veteran's disability picture 
change in the future, he may be able to meet the criteria for 
an evaluation in excess of 10 percent for his residuals of a 
gunshot wound to the right hip, involving Muscle Group XIV, 
but presently there is no basis for a higher rating.  See 38 
C.F.R. § 4.1.

As the foregoing demonstrates that the veteran's residuals of 
a gunshot wound to the right hip, involving Muscle Group XIV, 
are not more than moderate, the Board can only conclude that 
the preponderance of the evidence is against an evaluation 
higher than the currently assigned 10 percent rating under 
Diagnostic Code 5314.  In reaching this decision, the Board 
has considered the doctrine of reasonable doubt; however, as 
the preponderance of the evidence is against the veteran's 
claim, the doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinksi, 1 Vet. App. 49, 54-56 
(1990).

Finally, the Board finds, as did the RO, that the evidence of 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating standards."  38 C.F.R. § 3.321(b)(1).  
There has been no showing or assertion that the veteran's 
residuals of a gunshot wound to the right hip have caused 
marked interference with employment, necessitated frequent 
periods of hospitalization or otherwise rendered 
impracticable the application of the regular schedular 
standards.  With regard to employment, the May 1994 VA 
examination report notes that the veteran was 71 years old.  
At that time, the veteran said that he had been working full 
time as a bricklayer until three years prior, and that he was 
currently working one to two days a week.  However, the 
veteran did not allege that his residuals of a gunshot wound 
to the right hip were the reason he stopped working full 
time.  In addition, the clinical evidence shows that the 
veteran's right hip demonstrates full range of motion, with 
no additional loss of motion due to pain or fatigue.  Under 
these circumstances, the Board finds that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown 8 
Vet. App. 218, 227 (1995).




ORDER

An evaluation in excess of 10 percent for residuals of a 
gunshot wound to the right hip, involving Muscle Group XIV, 
is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 Department of Veterans Affairs

